DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the third Office Action on merits for application no. 16/925,347 filed 20 June 2019. Claims 1, and 3-5 pending. Claim 2 canceled.

Allowable Subject Matter
Claims 1, and 3-5 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A planetary carrier that rotatably supports a plurality of pinion gears engaged to a sun gear and a ring gear, the planetary carrier comprising a pair of holding members having a support hole part that supports a pinion shaft on which a pinion gear of the plurality of pinion gears is provided from both sides in an axial direction, wherein a first holding member which is one of the pair of holding members comprises a plurality of connection parts that extend in the axial direction toward a second holding member which is another of the pair of holding members, the plurality of connection parts having respective connection ends that are connected to and face a connection region of the second holding member, and the second holding member comprises a plurality of fragile parts adjacent to respective connection parts of the plurality of connection parts, wherein a pair of fragile parts of the plurality of fragile parts are formed between a first connection part of the plurality of connection parts and a second 
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, applicant amended the claim to include connection parts, as well as adjacent requirements for the fragile part. This is not taught or rendered obvious by the prior art of record. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, 20 December 2021 with respect to pages 4-6 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1 and 3-5 are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659